DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
Please refer to the claims filed 2/24/21 for accurate description of the claims.
1.	Regarding claim 1 – A method comprising: receiving, by an apparatus, signaling for indicating orthogonal frequency division multiplexing (OFDM) signal parameters including a first subcarrier spacing of a first numerology µ, a value of a first offset N1 in units of resource blocks (RBs), a quantity N2 of usable RBs of the first numerology µ, a value of a second offset N3  in units of RBs, and a quantity N4  of the usable RBs of a reference numerology µ0, wherein: x identifies a transmission direction being either downlink (DL) or uplink (UL), the first offset is between a reference point and a start of the usable RBs of the first numerology µ, and the second offset is between the reference point and a start of usable RBs of the reference numerology µ0, generating, by the apparatus, an OFDM signal associated with the first subcarrier spacing of the µ, the first numerology associated with a third offset between a middle subcarrier frequency of the usable RBs of the first numerology and a carrier frequency f0, wherein a value K1 of the first third offset satisfies: (refer to claim 1 for the equation) and wherein N5 indicates a quantity of subcarriers in a RB, and outputting, by the apparatus, the OFDM signal.
2.	Regarding claim 10 – A method comprising: receiving, by an apparatus, orthogonal frequency division multiplexing (OFDM) signal parameters including a first subcarrier spacing of a first numerology µ, a value of a first offset N1 in units of resource blocks (RBs), a quantity N2  of usable RBs of the first numerology µ, a value of a second offset N3  in units of RBs, and a quantity  N4  of the usable RBs of a reference numerology µ0, wherein: x identifies a transmission direction being either downlink (DL) or uplink (UL), the first offset is between a reference point and a start of the usable RBs of the first numerology µ, and the second offset is between the reference point and a start of usable RBs of the reference numerology µ0, receiving, by the apparatus, an OFDM signal associated with the first subcarrier spacing of the first numerology µ, the first numerology associated with a third offset between a middle subcarrier frequency of the usable RBs of the first numerology and a carrier frequency f0, wherein a value K1 of the third offset satisfies: (refer to claim 10 for the equation) and wherein N5 indicates a quantity of subcarriers in a RB, and processing, by the apparatus, the OFDM signal.
3.	Regarding claim 18 – An apparatus comprising: a non-transitory memory storage comprising instructions, and one or more processors in communication with the non-transitory memory storage, wherein the one or more processors execute the instructions to: receive orthogonal frequency division multiplexing (OFDM) signal parameters including a first  µ, a value of a first offset N1 in units of resource blocks (RBs), a quantity N2 of usable RBs of the first numerology µ, a value of a second offset N3  in units of RBs, and a quantity N4 of the usable RBs of a reference numerology µ0, wherein: x identifies a transmission direction being either downlink (DL) or uplink (UL), the first offset is between a reference point and a start of the usable RBs of the first numerology µ, and the second offset is between the reference point and a start of usable RBs of the reference numerology µ0, generate an OFDM signal associated with the first subcarrier spacing of the first numerology µ, the first numerology associated with a third offset between a middle subcarrier frequency of the usable RBs of the first numerology and a carrier frequency f0, wherein a value K1 of the third offset satisfies: (refer to claim 18 for the equation) and wherein N5 indicates a quantity of subcarriers in a RB, and output the OFDM signal.
4.	Regarding claim 27 - An apparatus comprising: a non-transitory memory storage comprising instructions, and one or more processors in communication with the non-transitory memory storage, wherein the one or more processors execute the instructions to: receive orthogonal frequency division multiplexing (OFDM) signal parameters including a first subcarrier spacing of a first numerology µ, a value of a first offset N1 in units of resource blocks (RBs), a quantity N2  of usable RBs of the first numerology µ, a value of a second offset N3 in units of RBs, and a quantity N4  of the usable RBs of a reference numerology µ0, wherein: x identifies a transmission direction being either downlink (DL) or uplink (UL), the first offset is between a reference point and a start of the usable RBs of the first numerology µ, and the second offset is between the reference point and a start of usable RBs of the reference numerology µ0, receive an OFDM signal associated with the first subcarrier spacing of the first numerology µ, the first numerology associated with a third offset between a middle subcarrier frequency f0, wherein a value K1 of the third offset satisfies: (refer to claim 27 for the equation) and wherein N5 indicates a quantity of subcarriers in a RB, and process the OFDM signal.
5.	Regarding claim 39 - A method comprising: transmitting, by an apparatus, orthogonal frequency division multiplexing (OFDM) signal parameters including a first subcarrier spacing of a first numerology µ, a value of a first offset N1 in units of resource blocks (RBs), a quantity N2 of usable RBs of the first numerology µ, a value of a second offset N3 in units of RBs, and a quantity N4 of the usable RBs of a reference numerology µ0, wherein: x identifies a transmission direction being either downlink (DL) or uplink (UL), the first offset is between a reference point and a start of the usable RBs of the first numerology µ, and the second offset is between the reference point and a start of usable RBs of the reference numerology µ0, generating, by the apparatus, an OFDM signal associated with the first subcarrier spacing of the first numerology µ, the first numerology associated with a third offset between a middle subcarrier frequency of the usable RBs of the first numerology and a carrier frequency f0, wherein a value K1 of the third offset satisfies: (refer to claim 39 for the equation) and wherein N5 indicates a quantity of subcarriers in a RB, and outputting, by the apparatus, the OFDM signal.
6.	Regarding claim 44 - An apparatus comprising: a non-transitory memory storage comprising instructions; and one or more processors in communication with the non-transitory memory storage, wherein the one or more processors execute the instructions to: transmit orthogonal frequency division multiplexing (OFDM) signal parameters including a first subcarrier spacing of a first numerology µ, a value of a first offset N1 in units of resource blocks N2 of usable RBs of the first numerology µ, a value of a second offset N3 in units of RBs, and a quantity N4 of the usable RBs of a reference numerology µ0, wherein: x identifies a transmission direction being either downlink (DL) or uplink (UL), the first offset is between a reference point and a start of the usable RBs of the first numerology µ, and the second offset is between the reference point and a start of usable RBs of the reference numerology µ0, generate an OFDM signal associated with the first subcarrier spacing of the first numerology µ, the first numerology associated with a third offset between a middle subcarrier frequency of the usable RBs of the first numerology and a carrier frequency f0, wherein a value K1 of the third offset satisfies: (refer to claim 44 for the equation) and wherein N5 indicates a quantity of subcarriers in a RB, and output the OFDM signal.
7.	Regarding claim 49 - A method comprising: generating, by a transmitter, an orthogonal frequency division multiplexing (OFDM) signal associated with a first subcarrier spacing of a first numerology µ, a middle subcarrier frequency of a set of usable resource blocks (RBs) of the first numerology being offset from a carrier frequency by a first offset having a value M1 in units of subcarriers, the value of the first offset being defined by (refer to claim 49 for the equation) wherein: x is a channel direction, either “DL” for downlink or “UL” for uplink, µ0 is a reference numerology associated with a reference subcarrier spacing, M2 is a value of a second offset from a defined reference point to a start of the set of usable RBs for the first numerology µ, in units of RBs, in the channel direction x, M3 is a number of RBs in the set of usable RBs for the first numerology µ, in the channel direction x, M4 is a value of a third offset from the defined reference point to a start of a set of usable RBs for the reference numerology µ0, in units of RBs, in the channel direction x, M5 is a number of RBs in the set of usable RBs for the reference numerology µ0, in the channel direction x, and outputting, by the transmitter, the OFDM signal.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1, 4, 5, 8-10, 13, 14, 16-18, 21, 22, 25-27, 30, 31, and 33-51 are allowable over the prior art of record.

Conclusion

Claims 1, 4, 5, 8-10, 13, 14, 16-18, 21, 22, 25-27, 30, 31, and 33-51 being allowable, Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Choi et al. (US 2020/0092055 A1) discloses method for generating SRS sequence and terminal therefor.
2.	Nguyen et al. (US 2019/0190751 A1) discloses system and methods for realizing adaptive radio access technology in 5G wireless communication system.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building
2A15
500 Dulany Street
Alexandria, VA, 22313.
John Pezzlo
5 March 2021
/John Pezzlo/
Primary Examiner, Art Unit 2465